Citation Nr: 0801625	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for traumatic 
neuritis of the spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from April 1980 until January 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

This case was previously before the Board in January 2006, 
when the Board remanded the increased rating claim at issue 
for additional development.   The case has been returned to 
the Board for appellate consideration.

In addition, in an August 2001 statement, the veteran raised 
a claim of entitlement to service connection for pulmonary 
sarcoidosis.  However, it has not been adjudicated by the RO, 
nor developed for appellate consideration.  As such, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's traumatic neuritis of the spine is manifested 
by complaints of pain with limitation of motion, and 
productive of no more than moderately severe incomplete 
paralysis; there is no evidence of muscular atrophy.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for traumatic neuritis of the spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, 
Diagnostic Codes 8520, 8620 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (as in 
effect from September 26, 2003)..


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of October 2002 and April 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claim for an increased disability rating.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims. 

In addition, the April 2006 letter, as well as an August 2006 
letter, explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date in the event of award of the benefit sought, 
in compliance with Dingess/Hartman.  Nevertheless, because 
the instant decision denies the veteran's claim, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided before the 
issuance of complete appropriate VCAA notice.  As such, the 
timing of the VCAA notice is presumed to be prejudicial.

However, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
the case was readjudicated thereafter.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
his testimony at a hearing before the undersigned Veterans 
Law Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).  In this case, the increased rating 
claim was received on November 30, 2001.  As such, the rating 
period for consideration on appeal is from November 30, 2000.  
38 C.F.R. § 3.400 (2007)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).



Analysis

Presently, the veteran's traumatic neuritis of the spine is 
rated as 40 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8620.  Under Diagnostic Code 8620, a 40 
percent disability evaluation is assigned where there is 
functional impairment comparable to moderately severe 
incomplete paralysis of the sciatic nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8620.  A 60 percent 
disability evaluation is warranted where there is functional 
impairment comparable to severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  Id.

As noted above, the rating period for consideration on appeal 
is from November 30, 2000.  Upon reviewing the rating 
criteria in relation to the evidence for the rating period on 
appeal, the Board finds that the veteran's disability picture 
is most consistent with the currently assigned 40 percent 
disability evaluation throughout the rating period on appeal, 
and that an increased disability evaluation is not warranted 
at any time during that period.  The objective clinical 
evidence of record, (including VA pain management outpatient 
treatment reports dated from November 2000, report of VA 
examination in October 2002, private medical reports dated 
from September 2003 to July 2006, VA outpatient treatment 
reports dated from September 2005 to July 2006, and report of 
VA examination in June 2007), does not show that the veteran 
has marked muscular atrophy or severe incomplete paralysis of 
the sciatic nerve.  Significantly, the clinical reports of 
record, including the veteran's most recent VA examination in 
June 2007, showed that there was no evidence of neurological 
deficiency of the lower limbs or muscle atrophy.  Muscle tone 
in both legs was good, and sensation was present.  Straight 
leg raising was to 45 degrees with complaints of pain, but 
Lesegue's test was negative and extensor hallucis longus 
strength was full.  Plantar reflex was flexor.  The Board 
acknowledges that the veteran has decreased range of motion 
of his back, as clinical records show extension limited to no 
worse than 10 degrees, and flexion limited to no less than 30 
degrees.  There was complaint of pain on ranges of motion.  
The Board notes that the June 2007 examiner diagnosed chronic 
lumbar strain without any neurological deficiency.  Indeed, 
it was clinically opined that there was no evidence of 
traumatic neuritis.  Therefore, the Board finds that the 
criteria for an evaluation in excess of 40 percent under 
Diagnostic Code 8520 have not been met at any time during the 
rating period on appeal.  

The Board will now consider whether a higher evaluation is 
warranted under any alternative, potentially applicable, 
Diagnostic Code, at any time during the rating period on 
appeal.  In this regard, symptoms related to nonservice-
connected disorders generally cannot be used as grounds for 
increasing the rating for his traumatic neuritis of the 
spine.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
However, although the June 2007 VA examiner clinically opined 
that there was no evidence of traumatic neuritis, it was 
additionally indicated in the examination report that the 
current symptomatology was attributable to the service-
connected neuritis.  Hence, with resolution of doubt in the 
veteran's favor, the Board will consider all of the 
clinically noted back manifestations in adjudicating the 
rating to be assigned for the service-connected back 
disability at issue.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 40 percent for his 
traumatic neuritis of the spine under any other diagnostic 
code, the Board has also considered whether the veteran is 
entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  While the veteran reports pain and 
loss of range of motion, there was no evidence of additional 
functional impairment, due to pain, of limitation of motion, 
weakness, fatigue or incoordination upon repetitive use.  
Further, the current 40 percent disability evaluation 
contemplates the veteran's complaints of pain, as well as any 
limitation of motion due to pain related to his service-
connected neuritis of the spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 26, 2003, to include as amended effective September 
23, 2002).  Indeed, the currently assigned 40 percent 
evaluation is the maximum schedular evaluation assignable 
under Diagnostic Codes 5292 and 5293, as in effect prior to 
September 26, 2003.  The clinical record throughout the 
rating period on appeal is devoid of any demonstration of an 
incapacitating episode and, the June 2007 VA examiner noted 
there was no history of acute episode of lower back pain 
within the last twelve months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 26, 2003, to 
include as amended effective September 23, 2002) and 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (on the basis of 
incapacitating episodes) (as in effect from September 26, 
2003).  

Throughout the rating period on appeal, there has also been 
no objective indication that the veteran's symptoms result in 
limitation of range of motion to a degree that would support 
a rating in excess of the current 40 percent disability 
rating for the veteran's traumatic neuritis of the spine by 
analogy to the criteria under Diagnostic Codes 5235-5243 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Forward flexion of the spine has been 
consistently demonstrated to exceed 30 degrees, and despite 
pain, no demonstration of additional functional impairment 
due to pain comparable to limitation of motion of the 
thoracolumbar spine to 30 degrees flexion or less, nor 
favorable or unfavorable ankylosis of the thoracolumbar 
spine.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for his 
traumatic neuritis of the spine on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his traumatic neuritis of the spine, standing alone, 
resulted in a marked interference with employment or 
necessitated frequent periods of hospitalization, so as to 
render impractical the application of the regular rating 
schedule standards, at any time throughout the rating period 
on appeal.  In fact, the June 2007 VA examiner found that the 
veteran's service-connected traumatic neuritis of the spine 
resulted in minimal impairment of daily occupational 
activities.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability evaluation for traumatic neuritis of the 
spine, on either a schedular or extra-schedular basis. See 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for traumatic neuritis of the spine is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


